4ril 14, 1947

Hon. Kalph Logan              Opinion No. V-140
District Attorney
5lst hamel    3istrict        Re: County Tax Assessor-
3ah aelo, Texas                   Collector, compensa-
                                  tion of for collec-
                                  tion of taxes for
                                  Couaty Junlbr College
                                  IJistrlot.
Dear Sir:
               refer to your letter of moent aat ao-
            'f/e
knowledgeaby the Attorney General on April 8, 1947,
wherein you state that the Tax Assessor-Collectorof
Tom Green County is retaining as his compensationfor
assessing and collecting taxes for the County Junior
College Dfstrlct 1% of the total assessed
of the couaty and 1% ef tlw taxes ocl2ectei4!iE%%a-
ame, he oonteadr,~dth the provisions of Article 2792,
V.C.S. The County Junior College ~Districtcontends
that said Collectorts oompensation should be not rcore
than 1% of the       assessed ana not more than l$ of
the taxes colle      as provided under Article 2815b-4,
Seotion 3, V.C.S.
            You have requested an opinion from this of-
fice on the following question: What is the proper ba-
sis for compensationof the County Tax Assessor-Collect-
or who has been designated in accordancewith provisibns
of Article 2615h, Section 7b (c), V,C,S., to collect
taxes for the Junior College Distriat?
            We understand that the governing board of
the County Junior College District, undek the provisions
of Article 2815h, Sections 7b (c) and 22, V.C.S., has
authorizedthe oollestion and assessment of the College
District taxes by the County Tax Assessor-Colleotor,
Section ?b (c) was added to.the Junior College statute,
Article 281511,by Acts 1937, 45th Legislature,Ch, 130,
p0 248. This Sectfsa further provides that "When the
Assessor and Collwetsr of county taxes is required to as-
sess and collect the taxes of a Junior College District,
he shall reoefve the sww percentage as for State and
County taxes,"
                                                                              :

                                                              ,   .
                                                       .._.
                                                                      :   .~

Hon. Ftalph~'Lo~an
                - Page'2     (V-140)


            Seotion,7,Article 281511,'V.C.S.,provides
in part as follows:
              n
             . . .' provided the total anus@
      of tax levle& for Junior College purposes                           :
      shall never exaeed.twenty (20) oentg on
      the One Hundred Dollars of property val-
      uation within said District,.'o. !lt.
              Artiole 2815h-4, Section 3,:.V.&S, provides
as follows:
            "When the Assessor and Collector
      of county.taxesis aesignatea,bythe Bcara
      of Trusteesof a.Junior College District.
      or a.~UnionJunior College District to col-  '.
      lect, or tomassess and colleat,~thetaxes
    .~for ,such.JuniorCollege~Distriot,he shall.
      oolleotj or.assess and ~olRecjt,.thesame
      and reoeive as ,conpensationfor his ser-, "
      vfcea iot'mre -thanone (l$j per o~entof
      the taxes assessed for assessingtji;‘,xe,
      and not more than one (1%) per co& of the
      'taxescolleotsd~for~~ol~e3t~ng~~e~n
           :~Article~
                    2815hi40 enaktbd &A&s        1941, 47th‘
Legislature,'RoS.:,::%ho
                      '5, pe .6,,oontains~t,he   latest ex-
pression of the I,egisiature'oonoerni..ugthe   ~oonpensation
reu’eeivabl~
           by a County Tax ,Asaessor-CoUsot,or    who -has
been authorizedto oolleet taxes for a Junior College
DistrioL Article 2815h=&, Section 4, P.-CbS.Oexpress-,
ly repeals.alllaws or parts of law&, insofar as they
confliotwith the provisions of Article 21??15n-4~     ~To'
the extent,'therefore, that Artiele.2Si5h0Section 7b
(c), V.d,S.,,conflictswith the prov$sionsof Artiole
2815ii-4,it ins~expressly~modified   or re,peaied thereby.
            Arti,cle2792, V.C,S, provides for the corn-
pensation~ofa.County Tax Assessor$olleo~torwhen he is
re+h3a   to assess ona'oolleet taxes for.an indepe,naent
school aistr~ict.Truea'theredareprovisions in Artiole
2815h proviaing that ,thelaws applicableto independents
'schooldistricts shall govern in certain,mattersin the
regulationof a Junior'College District. In the in-
stant case; however,'~,the
                         mat.terof.compensationof the-
County Tax Assessor-Collectorfor asse~ssiw and~colleot-
ing County Junior 'CollegeDistrict.tsxesisexpressly,~'~
oovered ~byArticle 2815h-4,~Section3, of the Junior :
College statutes, anfithereforeArticle 2792 has no ap-
plioation~
-   -




        Hon. Ralph Logan - Page 3   (V-140)


                    Accordingly,it is the opinion of this De-
        partment that the basis for determiningthe compensa-
        tion to be reoeived by a County Tax Aseessor-Collector
        who has been authorizedunder the provisions of Article
        281511,Section 7b(c) andSection 22, V,C.S., to assess
        and colleot taxes for a County Junior College District
        is found in Article 2815h-4, Section 3, V.C.S, whioh
        provides that he shall receive as compensationfor his
        services not more than ls'of~the taxes assessed and
        not more than l$ of the taxes collected. It follows
        that he is not, as contended,allowed as compensation
        1% of the total assessed valuations of the county.


                    The compensationof a County Tax
             Assessor-Colleotor!authorizedunder Ar-~
             title 2815h,'Section7b (c) and gsction
             22, v,c,s,,  to assess and collect taxes
             for a County Junior College District is
             fixed and governed by the provisions of
             Article 281511-4,Section 33 V,C.So
                                              Very   truly    youra,,

                                        ATTORN!Y GENERAL OF TRXAS



                                              Chester    E.   Ollison
        CEO:djm:wb                            Assistant


                                        APPROVED APRIL 15, 1947